Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                    \Hello and Goodbye Letters Page 1 of 9
(Page 2 of 5)




                Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                    \Hello and Goodbye Letters Page 2 of 9
Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                    \Hello and Goodbye Letters Page 3 of 9
(Page 4 of 5)




                Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                    \Hello and Goodbye Letters Page 4 of 9
(Page 5 of 5)




                Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                    \Hello and Goodbye Letters Page 5 of 9
Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                    \Hello and Goodbye Letters Page 6 of 9
(Page 2 of 4)




                Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                    \Hello and Goodbye Letters Page 7 of 9
Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                    \Hello and Goodbye Letters Page 8 of 9
(Page 4 of 4)




                Case 18-80037-CRJ    Doc 48-2 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                    \Hello and Goodbye Letters Page 9 of 9
